Rao, Chief Judge:
The merchandise covered by the protests listed in schedule A, annexed to this decision and made a part hereof, consists of certain imported floor coverings which were assessed with duty at the rate of 15 cents per square foot under item 360.10 of the Tariff Schedules of the United States, as other floor coverings of pile or tufted construction, of textile materials, with pile hand inserted or hand knotted, valued not over 66% cents per square foot.
It is claimed in said protests that said merchandise is properly dutiable at the rate of 21 per centum ad valorem under item 360.45 of said tariff schedules as other floor coverings of pile or tufted construction, of textile materials, with pile not hand inserted or hand knotted.
These protests have been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States that the items marked “A” and initialed HBM (Import Specialist’s Initials) by Import Specialist Helen B. Murphy (Import Spec. Name) on the invoices covered by the protests enumerated on Schedule “A” attached hereto and made a part hereof and assessed with duty at fifteen cents per square foot under Item 360.10, Tariff Schedules of the United States, and claimed dutiable at 21% ad valorem under Item 360.45, TSUS, consists of floor coverings of other textile materials, in which the pile construction is not hand-inserted and not hand-knotted, and not chenille.
IT IS FURTHER STIPULATED AND AGREED that the protests enumerated in Schedule “A” be submitted on this stipulation, said protests being limited to the items marked “A” as aforesaid.
Upon the agreed statement of facts we hold the merchandise here in question, identified by invoice items, marked and initialed as aforesaid, to be dutiable at the rate of 21 per centum ad valorem, under item 360.45 of said tariff schedules, as other floor coverings of pile or tufted construction, of textile materials, with pile not hand inserted or hand knotted. To the extent indicated, the specified claim in the protests is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.